Citation Nr: 1634495	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from July 1990 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.

In August 2013, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The claims were remanded in March 2015 to obtain additional treatment records; afford the Veteran a VA examination for his bilateral hearing loss; and to adjudicate his low back disorder claim on a de novo basis.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Veteran submitted additional evidence, pertinent to the issues on appeal, without a waiver of RO review.  As regards the issue adjudicated herein, as the Board is granting service connection based in part on this additional evidence, the Veteran is not prejudiced by the Board's consideration of such evidence in the first instance.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his military service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the issue decided herein, and is remanding the remaining issue on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's service treatment records (STRs) include his August 1989 enlistment examination, which revealed clinically normal ears and that shows his hearing acuity in pure tone thresholds.  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
10
0
5
15
5

His October 1991 Medical Evaluation Board examination revealed no hearing complaints.  

The Veteran submitted a medical opinion from a private audiologist dated in January 2013.  The Veteran's in-service acoustic trauma was reported.  The Veteran indicated that he had trouble hearing normal conversational speech, especially when background noise was present.  The audiologist opined that excessive noise exposure to aircraft, particularly over extended periods of time, could result in the development of hearing loss.  

At his August 2013 hearing, the Veteran and his wife testified about the Veteran's difficulties with hearing.  August 2013 Hearing Transcript (T.) at 3, 8.  

The Veteran was afforded a VA examination in September 2015.  The examiner reported that the Veteran's pure tone thresholds could not be tested; there was poor test reliability not considered valid for rating purposes.  The Veteran's speech discrimination scores did not meet VA's definition of a hearing loss disability.  The Veteran was diagnosed with normal hearing bilaterally.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that they were unable to determine presence and degree of hearing loss at that time given poor test reliability and no military STRs were provided.  

The Veteran submitted a private audiological evaluation dated in February 2016 from the same facility that provided the 2013 medical opinion.  This evaluation shows that the Veteran's pure tone thresholds established a bilateral hearing loss disability as defined by VA.  The evaluation also shows that test reliability was poor due to inconsistencies.  The audiologist opined that the degree of loss associated with service connection could not be determined due to inconsistencies in test results.  

Based on a review of the evidence, the Board concludes that a finding of service connection is warranted.  The Veteran is currently service-connected for tinnitus based on his military noise exposure; accordingly, in-service acoustic trauma is conceded.  When affording him the benefit-of-the-doubt, the evidence supports a finding that he has a current bilateral hearing loss disability as defined by VA.  Although both the VA examination and the private 2016 evaluation show that testing reliability was poor, the fact remains that the 2016 evaluation shows a bilateral hearing loss disability as defined by VA.  There are no other audiological evaluations showing the Veteran's hearing acuity in pure tone thresholds to contradict the hearing loss disability shown in 2016.  Consequently, the Board concedes that the Veteran has bilateral hearing loss as defined by VA.

The evidence also supports a finding that his current bilateral hearing loss is related to his military service.  Of particular importance to the Board is the positive 2013 opinion that excessive noise exposure to aircraft, particularly over extended periods of time, could result in the development of hearing loss.  Indeed, the Board relied, in part, on this same opinion to previously grant service connection for tinnitus in 2015.  Therefore, in light of the Veteran's and his wife's testimony about hearing difficulty; the positive medical opinion; and as a bilateral hearing loss as defined by VA has been shown, the Board finds that service connection for bilateral hearing loss is granted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

Regrettably, another remand is necessary for the issue of service connection for a low back disorder.  The Veteran submitted a positive medical opinion in April 2016.  He was diagnosed with lumbosacral sprain; intervertebral disc syndrome; and bilateral sciatic nerve impairment.  The physician reported that in 1991, the Veteran was stationed in Germany and worked 12 hour days with a lot of lifting and loading.  They opined that it was more likely than not that the lifting in service caused the injury to the lumbar muscles and ligaments.  The physician noted the fact that the Veteran was placed on restrictions, but did not discuss them.

A review of the Veteran's STRs show that although scoliosis was noted on entrance examination in August 1989, he first complained of back pain in March 1991 that reportedly began one month ago.  His records show several temporary profiles beginning in April 1991 and ending in October 1991.  Most of these profiles show that the Veteran was restricted from lifting or carrying over 20 pounds and no bending.  The last profile from October 1991 shows that the Veteran was restricted from lifting greater than five pounds; no running/jumping/marching; and no standing greater than two hours per day.  The release date from those restrictions was April 1992; the Veteran was discharged in January 1992.  In light of these profiles, as the private medical opinion relates the Veteran's current diagnoses to lifting in service, without specifically addressing the fact that the Veteran was unable to lift more than 20 pounds for much of the time from when he first complained of pain until he was discharged from service, the Board finds that such opinion is not sufficient to grant service connection.  However, as it does suggest a nexus between a current low back disorder and the Veteran's military service, the Board finds that a remand to obtain a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran a VA spine examination to determine the nature and etiology of any diagnosed low back disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed low back disorder other than scoliosis had its onset in service or is related to the Veteran's military service.  

The examiner should address the April 2016 medical opinion relating the diagnosed low back disorders to lifting in service, as well as the multiple temporary profiles restricting the Veteran from lifting or carrying over 20 pounds and bending.  

The examiner must also provide an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran's military service did not aggravate the preexisting scoliosis beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate the preexisting scoliosis beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

The examiner should address the November 1991 Physical Evaluation Board findings that the Veteran's scoliosis existed prior to service with service aggravation.  

A complete rationale should be given for all opinions and conclusions expressed.

3.  Ensure that the examination report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


